  Case 1:18-cr-00524-DLI Document 24 Filed 10/23/18 Page 1 of 1 PageID #: 103




HAFETZ & NECHELES LLP
ATTORNEYS AT LAW

10 East 40th Street, 48th Floor
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646
                                                       October 23, 2018
Hon. Dora L. Irizarry
United States District Court
Eastern District of New York
225 Cadman Plaza E,
Brooklyn, NY 11201


       Re: United States v. Igal Haimoff, 18-cr-524 (DLI)

Dear Chief Judge Irizarry:

        We write to respectfully request that the Court so-order this letter motion and
allow us to withdraw as counsel for Igal Haimoff. Rabbi Haimoff’s new counsel has
recently filed a stipulation of change of counsel. See Dkt. # 23. This stipulation of
change of counsel complies with Local Crim. R. 1.2 and Local Civil R. 1.4. See Local Civ.
R. 1.2, Committee Note.

       Hafetz & Necheles LLP is not asserting a retaining or charging lien on Rabbi
Haimoff. We will serve a copy of this letter motion upon Rabbi Haimoff by email and all
other parties in this case via ECF.


                                                       Respectfully,


                                                             /s/
                                                       HAFETZ & NECHELES LLP
                                                       Susan. R. Necheles
                                                       Gedalia M. Stern
                                                       10 East 40th Street, 48th Floor
                                                       New York, NY 10016
                                                       212-997-7400
                                                       srn@hafetznecheles.com
